id uilc cca-0624511-14 number release date third party communication none date of communication not applicable from --------------------- sent to --------------------- cc --------------------------------------------------------------------- bcc subject re ---- case hi ----------- thanks for calling me earlier this afternoon as promised below are some authorities to consider on the issues of whether sec_905 applies to a refund of a sec_901 tax and of whether the statute_of_limitations under sec_6501 has expired and therefore no assessment can be made sec_905 provides rules for adjustments to foreign_income_taxes but the provisions of sec_905 are not limited to accrued foreign taxes claimed as a deemed paid credit under sec_902 or sec_960 although sec_905 and b specifically address accrued taxes sec_905 states that if any_tax is refunded in whole or in part the taxpayer must notify the secretary who shall redetermine the amount of the tax for the year or years affected thus if there is a refund of a foreign tax that has been claimed as a credit under sec_901 sec_905 applies to redetermine the taxpayer’s u s tax_liability also under sec_905 if accrued taxes are paid after the date years after the close of the taxable_year to which such taxes relate how those taxes are taken into account depends on whether the taxes are claimed as a credit under sec_902 or sec_960 sec_905 or under sec_901 sec_905 in the latter case a foreign_tax_redetermination of a tax claimed as a credit under sec_901 is taken into account in the taxable_year to which such taxes relate in addition the regulations under sec_905 provide rules for adjustments to united_states tax and to the pools of post-1986_undistributed_earnings and post-1986_foreign_income_taxes as a result of a foreign_tax_redetermination sec_1_905-3t addresses the redetermination of united_states tax_liability with sec_1_905-3t specifically addressing foreign taxes paid directly by a united_states_person as provided in that section if a foreign_tax_redetermination occurs with respect to foreign tax paid_or_accrued by or on behalf of a united_states taxpayer then a redetermination of united_states tax_liability is required for the taxable_year for which the foreign tax was claimed as a credit sec_1_905-3t provides rules for redeterminations of foreign taxes deemed paid under sec_902 or sec_960 whether pooling adjustments or if an exception applies a redetermination of u s tax_liability is required thus different rules apply to a foreign_tax_redetermination depending on whether the foreign_income_tax liability which is redetermined is claimed as a credit under sec_901 or under either sec_902 or sec_960 you are correct that sec_6511a only applies to extend the statute_of_limitations for claiming a refund_or_credit however there is also an exception on the assessment side sec_6501 provides an exception to the three year statute_of_limitations on assessment under sec_6501 by cross reference to sec_905 below are several different authorities which state that there is the unlimited statute_of_limitations under the authority of sec_905 and sec_6501 in 1_tc_1028 the tax_court held that the predecessor of sec_905 indefinitely postponed the period of limitations on assessment during the time that the taxpayer had not ascertained the correct amount of the foreign tax owed and had not informed the service of the correct amount in 12_tc_925 acq 1949_2_cb_3 the tax_court noted that public policy generally requires a fixed period of limitations on assessment of tax and held that the service's power to recompute tax_liability under the predecessor of sec_905 of the code should be limited to the two general situations covered by the statute when the amount of foreign tax paid differs from the amount claimed as a credit and when the taxpayer receives a refund of foreign tax that the taxpayer previously claimed as a credit thus the service may assess an additional united_states income_tax_liability after the expiration of the normal 3-year period of limitations in sec_6501 with respect to substantive foreign tax adjustments but not with respect to computational errors associated with the taxpayer's united_states income_tax return note the amendments to sec_905 and the regulations under that section expand the types of adjustments to foreign taxes that fall within sec_905 revrul_71_454 1971_2_cb_294 states sec_905 of the code provides in effect that there is no statute_of_limitations for the redetermination of the amount of federal income taxes due upon adjustment of foreign_income_taxes by foreign tax authorities if the taxpayer overpaid the foreign tax and as a consequence received a refund but there is a 10-year period of limitations for such redetermination if the taxpayer has underpaid the foreign tax and desires to increase the amount of the foreign_tax_credit in revrul_72_525 1972_2_cb_443 clarified by revrul_83_80 c b a domestic parent_corporation had claimed a credit on its return under sec_901 and sec_902 of the code for foreign_income_taxes deemed paid_by it with respect to its foreign_subsidiary in ascertaining the correct amount of the credit the taxpayer made a computational error that went unchallenged by the service throughout the normal period of limitations on assessment in after the normal period of limitations under sec_6501 had expired the subsidiary received a refund of a portion of the foreign_income_taxes it had paid in this foreign tax_refund resulted from a loss carryback to in discussing the holding in texas co caribbean revrul_72_525 at page states thus additional assessments permitted under sec_905 of the code are limited to adjustments of foreign tax_credits caused by factors which are not ascertainable either at the time of the computation of the credit originally claimed or within the period of limitations provided by sec_6501 of the code therefore revrul_72_525 holds in part that the service was prohibited in from assessing additional united_states income taxes as the result of the computational error by a domestic parent_corporation on its return although the service was allowed to assess additional united_states income taxes as the result of the foreign tax_refund i am happy to discuss these code sections and authorities with you if you would like to give me a call tomorrow at the number below -------------------- ------------------------------------------------------ ------------------ ----------------------
